TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00235-CR



                                  Jonathan Ray Gray, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 72768, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Jonathan Ray Gray has filed a motion to dismiss this appeal, advising that

the district court has since granted him a new trial, rendering this appeal moot.1 The record, which

contains the district court’s order granting the motion for new trial, confirms Gray’s assertions.

Accordingly, we grant Gray’s motion and dismiss the appeal for want of jurisdiction.2




       1
           See Tex. R. App. P. 21.9(b).
       2
          See Tex. R. App. P. 43.2(f). In his motion to dismiss, Gray also prays that we remand the
cause to the district court for new trial. The need for such additional relief was itself rendered moot
by the district court’s order granting a new trial, which served to “restore[] the case to its position
before the former trial.” See Tex. R. App. P. 21.9(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 28, 2015

Do Not Publish




                                              2